t c memo united_states tax_court maguire thomas partners fifth grand ltd maguire thomas partners grand place tower ltd tax_matters_partner petitioner v commissioner of internal revenue respondent maguire thomas partners library square ltd maguire thomas partners hope place ltd tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date brian j seery and david h benz for petitioners bradley t stanek and michelle leichtman for respondent memorandum findings_of_fact and opinion colvin judge respondent issued two notices of final_partnership_administrative_adjustment in which respondent determined the following adjustments to the losses of maguire thomas partners library square ltd library square and maguire thomas partners fifth grand ltd fifth grand year adjustments library square fifth grand dollar_figure -- big_number -- big_number dollar_figure big_number big_number big_number -- big_number big_number big_number big_number big_number big_number library square built and operates library tower a 73-story building in los angeles california fifth grand built and operates grand place tower a 55-story building in los angeles both of these buildings were built pursuant to a development agreement reached in between maguire thomas partners ltd mtp and the community redevelopment agency cra of the city of los angeles to develop the library tower building mtp paid cra dollar_figure for certain land and development rights to develop the grand place tower building mtp paid cra dollar_figure for development rights mtp obtained the right to develop the property at greater density ie to build larger buildings than would have otherwise been permitted library square and fifth grand are the successors-in-interest to the rights and obligations of mtp under that agreement after concessions the issues for decision are whether library square may deduct depreciation it claimed for the cost of obtaining development rights for through we hold that it may to the extent discussed below whether fifth grand may deduct depreciation it claimed for the cost of obtaining development rights for and we hold that it may to the extent discussed below references to petitioners are to petitioner maguire thomas partners hope place ltd hope place the tax_matters_partner of library square and petitioner maguire thomas partners grand place tower ltd grand place the tax_matters_partner of fifth grand section references are to the internal_revenue_code in effect for the years in issue unless stated otherwise rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioners and their limited_partnership sec_1 petitioners when the petitions were filed the principal_place_of_business for each partnership and its tax_matters_partner was los angeles california the limited_partnerships library square and fifth grand are limited_partnerships organized under california law library square operates library tower a 73-story office building in los angeles fifth grand operates grand place tower a 55-story office building in los angeles b the community redevelopment agency rehabilitation of the central library and the library square development project the community redevelopment agency cra is an independent administrative agency formed under the community redevelopment law cal health safety code secs west supp to implement redevelopment plans in the city of los angeles the city cra is not a division or department of the city cal health safety code sec west cra is subject_to local zoning laws cal govt code sec west supp bunker hill redevelopment plan and central business district redevelopment plan the property involved in these cases was subject_to the bunker hill redevelopment plan bh plan and the central business district redevelopment plan cbd plan the city enacted ordinances in and approving the bh plan and the cbd plan library square development project the city’s cultural heritage board designated the los angeles central library central library as an historical building in in the city gave to cra the task of rehabilitating the central library at no cost to the city cra’s plan to rehabilitate the central library became a part of the library square development project we refer to the parcel of land on which the central library is located and four other parcels on which private development was planned as the library square tract the library square tract consists of the library tower parcel the garage plaza parcel the grand place tower parcel the one bunker hill parcel and the central library parcel these five parcels are contiguous or separated only by public streets or rights of way in date cra requested proposals under which the city and cra would sell the garage plaza land and the development rights to the central library parcel and part of the central library parcel to a developer to facilitate development of an adjacent or nearby site cra hoped to finance the rehabilitation of the central library through that sale ownership of the five parcels during mtp and cra negotiated the proposed library square development project mtp then owned parts of the library tower and grand place tower parcels an entity related to mtp owned the one bunker hill parcel the city owned the central library and garage plaza parcels and part of the library tower parcel and the public streets and rights of way to be included in the library square tract mtp proposed to build an approximately 71-floor building on the library tower parcel an approximately 65-floor building on the grand place tower parcel and an underground parking garage on the garage plaza parcel c building density limitations for the library square tract floor area ratio limits the library square tract was subject_to the cbd plan a small part of a public right of way in the tract was subject_to the bh plan during and the cbd and bh plans generally restricted development of parcels in the library square tract to a maximum building density or floor area ratio far of six times the buildable area1 of that building site the maximum far under the cbd plan was to the bh plan restricted development to a maximum far of to under section of the cbd plan and sec_814 of the bh plan cra could grant a variation ie a variance to a landowner to build a building exceeding the maximum far that otherwise would have applied to that property the cbd and bh plans generally permitted one landowner to sell the unused building density for that landowner’s property to a second landowner which would allow the second landowner to build a higher density building see eg sec_418 of the cbd plan transferred building density was called transferred far tfar under the cbd plan buildable area is based on a parcel’s area less any public streets sidewalks or rights of way to which the parcel is subject id the transfer of building density typically was accomplished by the first landowner’s recording a covenant running with the land against the first landowner’s property in favor of the second landowner’s property neither the city nor cra transferred far to mtp in connection with phases i ii and iii of the ownership participation_agreement opa between cra and mtp under sec_418 of the cbd plan buildable area limits imposed by the los angeles city charter in addition to the maximum far imposed by the cbd and bh plans the los angeles city charter city charter restricted development to times the buildable area of the building site cra could grant a landowner a variation to exceed the maximum far limits of the cbd and bh plans however cra could not permit by variation construction of a building in excess of the city charter’s 13-to-1 limitation treatment of the library square tract as one building site under the city charter the library tower and grand place tower parcels were separate building sites if the library tower and grand place tower parcels were treated as separate building 2see mitsui fudosan u s a inc v county of los angeles cal rptr ct app see id pincite see discussion at par d of the findings_of_fact below pp sites the far for each of the proposed library tower and grand place tower buildings would exceed to during mtp’s and cra’s negotiation of the library square development project in it was proposed that the city enact an ordinance treating the library square tract as a single building site under this ordinance cra would issue variations to mtp permitting mtp to build library tower and grand place tower buildings as follows table buildable area sq footage net gross big_number big_number permitted far total permitted net floor area sq footage without ord cra variation cra variation big_number big_number with ord big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number parcel library tower garage plaza grand place tower one bunker hill central library totals overall far dollar_figure includes a percent density bonus for rehabilitation and expansion of the central library to be built within a building footprint not exceeding big_number square feet the square footage of the existing_building computed on the basis of gross buildable area square footage big_number divided by big_number ie about the city’s central city community plan provides for calculating far based on gross buildable square footage and the cbd plan provides for calculating far based on net buildable square footage overall far with respect to the five parcels would be dollar_figure if computed on a net buildable square footage basis big_number divided by big_number ie about the city and cra wanted mtp to build the library tower and grand place tower because these buildings would enhance the value of the library square project thereby increasing the fee that cra could charge mtp for the garage tower parcel land and the central library parcel density rights cra would use that higher fee to finance the rehabilitation of the central library d the ownership participation_agreement the cooperation agreement the mtp designated building site and the library tower and grand place tower variations the city cra and mtp reached two principal agreements relating to the library square project in the owner participation_agreement opa between cra and mtp and the cooperation agreement between the city and cra the cooperation agreement the final cooperation agreement was virtually identical to the draft cooperation agreement attached to the opa the ownership participation_agreement library tower and grand place tower were developed under the opa reached by mtp and cra on date mtp’s obligations under the opa were conditioned on designation of the library square tract as a designated building site pursuant to ordinance no the mtp designated library square and fifth grand are successors in interest to the rights and obligations of mtp under the opa robert f maguire iii maguire and james a thomas thomas were the principals of mtp and they controlled library square and fifth grand building site attachments to the opa included a draft mtp designated building site application and drafts of the variations that the city cra and mtp expected cra to issue to mtp with respect to the planned library tower and grand place tower buildings mtp’s obligations under the opa were also conditioned on cra’s showing that the variations for the library tower and grand place tower buildings had been approved and were in effect the opa provided for development of the library square project in three phases phase i covered the development of the library tower building phase ii covered the development of an underground parking garage and a garden plaza on the garage plaza parcel phase iii covered mtp’s option to develop the grand place tower building on the grand place tower parcel during phase i cra conveyed to mtp the garage plaza parcel and other land including part of the library tower parcel all of which cra had obtained from the city pursuant to the cooperation agreement cra transferred the garage plaza parcel subject_to a permanent easement retained by the city to maintain a garden plaza on the parcel mtp paid dollar_figure to cra to acquire development rights and land in connection with phases i and ii mtp paid dollar_figure to cra to acquire development we discuss ordinance no at findings_of_fact par b-3 below pp rights in connection with phase iii and to develop the grand place tower building the grand place tower parcel was assembled from land that mtp owned the cooperation agreement a general purpose of the cooperation agreement was to preserve and rehabilitate the central library under the cooperation agreement cra pledged to spend up to dollar_figure dollar_figure of which cra would obtain from mtp pursuant to the opa for that purpose cra made the pledge to the city in consideration for land and other rights it would receive from the city under the cooperation agreement cra in turn would convey this land and other rights to mtp pursuant to the opa the city conveyed the garage plaza parcel part of the library tower parcel and other land to cra cra conveyed that land to mtp pursuant to the opa under the cooperation agreement cra agreed to reserve the same easements rights and covenants that the city had reserved in its conveyance to cra under the cooperation agreement the city agreed to record a covenant running with the land for the benefit of the city and cra against the central library parcel limiting the central library building to big_number square feet and prohibiting further development of the central library parcel the city executed and recorded this covenant with the los angeles county recorder in the covenant is binding on the owner of the central library parcel and any future owners until released by the city council and cra under the cooperation agreement the city also agreed to record a covenant running with the land for the benefit of the city against the central library parcel which met the requirements of the mtp designated building site application and ordinance no the mtp designated building site the city enacted ordinance no on date ordinance no defines a designated building site as an area of real_property located within the cbd and or bh plan area which consists of parcels that are contiguous or separated only by public streets or rights of way and which is designated by the city council to implement the preservation of a city-owned and operated historic_structure this ordinance permitted parts of the designated building site to be owned by different parties and it required an application_for such designated building site to be filed with the city planning commission cra and mtp filed the mtp designated building site application with the city planning commission in the application they requested that the five library square parcels be designated as a building site under ordinance no the application described the development that would be permitted on that covenant and related covenants executed by mtp’s successors and a related_entity against the four other library square parcels are discussed below pp the five parcels and the library tower and grand place tower variations that cra would issue to mtp this development to be permitted was the same as shown in table supra p the city council approved the mtp application on date ordinance no required that the terms limitations and controls imposed by the city council be placed into written agreements describing the mtp designated building site each of the individual parcels in the mtp designated building site the buildable area and total permitted floor area of each parcel and any other matters which are desirable the ordinance required that those terms limitations and controls be designated as covenants running with land of each parcel in compliance with the ordinance the city and the owners of the other four library square tract parcels executed and recorded against their parcel s an agreement containing covenants designated building site each covenant ran with the land and was binding on the owner and future owners until released by the city the covenants also provided as follows table buildable area maximum permitted sq footage net floor area covenant gross net sq footage library tower parcel big_number big_number big_number garage plaza parcel big_number big_number grand place tower big_number big_number big_number parcel one bunker hill parcel big_number big_number big_number central library parcel big_number big_number big_number 1with a building footprint up to big_number square feet e the library tower and grand place tower variations mtp’s obligations under the opa were conditioned on issuance by cra to mtp of variations under section of the cbd plan permitting the library tower and grand place tower buildings to be built section of the cbd plan provides that no variation issued by cra is effective until any necessary zoning changes have been obtained the library tower and grand place tower variations issued by cra to mtp were not effective until the mtp designated building site application had been approved by the city on date cra adopted resolution no to permit mtp to exceed far limitations in developing the library tower building the garage plaza underground parking garage and the garden plaza in conjunction with ordinance no and the mtp designated building site this variation increased allowable floor area by big_number square feet permitted mtp to develop the library tower building with floor area up to million square feet and restricted development by mtp of the garage plaza parcel to no more than big_number square feet of floor area this variation would be voided if the opa were terminated because mtp defaulted but it would become unconditional and irrevocable if cra certified to mtp that construction and development of the property had been completed satisfactorily cra adopted a resolution permitting mtp to exceed far limitations for the grand place tower building this variation in conjunction with ordinance no and the mtp designated building site increased the amount of allowed floor area by big_number square feet and permitted mtp to develop the grand place tower building with floor area up to million square feet this variation was conditioned on mtp’s paying all amounts it owed under the opa including dollar_figure for phase iii this variation would be nullified if the opa were terminated by reason of default by mtp it would become irrevocable if cra certified to mtp that construction and development of the property had been completed satisfactorily library tower was placed_in_service in grand place tower was placed_in_service in on date cra certified to mtp that all construction and development required by phases i ii and iii of the opa had been completed satisfactorily f development rights that mtp obtained under the opa zoning change made for the library square tract by ordinance no as stated at paragraph d-1 above mtp obtained certain development rights and or land in exchange for mtp’s specified_payments to cra ordinance no and the mtp designated building site covering the library square tract represented an important part of those development rights that mtp obtained without ordinance no and treatment of the library square tract as a designated building site cra by variation alone could not have authorized mtp to build the library tower and grand place tower buildings the effect of ordinance and treatment of the library square tract as a designated building site was to make a zoning change which treated the five library square parcels as one building site in order to comply with the city charter’s 13-to-1 building density limitation and provided a mechanism ie the covenants running with the land whereby the unused building density of the central library and garage plaza parcels could be used for the library tower and grand place tower parcels the opa and the cooperation agreement included the city’s agreement to the zoning change for the library square tract and provided for the sale by the city and cra to mtp of the unused building density of the central library parcel as to the covenants running with the land which the city would record against the central library parcel the cooperation agreement provided in pertinent part article viii covenants on library parcel covenant on library parcel restricting further development city agrees to record among the land records of los angeles county a covenant running with the land against library parcel limiting the floor area of the rehabilitated and expanded central library to big_number net useable square feet and prohibiting the development of any other floor area on such property said covenant shall be recorded concurrently with the close of phase i escrow and shall be for the benefit of city and agency cra covenant on library parcel to satisfy designated building site ordinance city agrees to record among the land records of los angeles county a covenant running with the land against library parcel fulfilling the requirements of the designated building site application and designated building site ordinance defined herein this covenant shall also be recorded concurrently with the close of phase i escrow and shall be for the benefit of city the draft cooperation agreement attached to the opa contained identical provisions concerning covenants on the central library parcel g library square and fifth grand tax returns and respondent’s fpaa determinations library square allocated dollar_figure of the dollar_figure that mtp paid to cra to land which mtp acquired from cra library square included the remaining dollar_figure that mtp paid for development rights in the depreciable basis of library tower library square did not deduct any of the dollar_figure as depreciation and that amount is not an issue in these cases library square included the remaining dollar_figure in the depreciable basis of library tower and deducted an amount based thereon in its tax returns for fifth grand included the dollar_figure that mtp paid to cra for development rights in connection with phase iii of the opa in the depreciable basis of grand place tower and deducted amounts based thereon in its tax returns for and in notices of final partnership administrative adjustments fpaa issued to library square for and to fifth grand for and respondent disallowed the depreciation library square and fifth grand had claimed with respect to costs incurred to acquire development rights opinion a the parties’ argument sec_1 petitioners’ arguments petitioners contend that a all of the development costs in issue were incurred to acquire the variations that allowed library square and fifth grand to construct library tower and grand place tower b ordinance no and the mtp designated building site added nothing to the rights that library square and fifth grand obtained under the variations c the library tower and the grand place tower variations provided only a one-time right to build library tower the garage plaza’s underground parking garage and the grand place tower d the opa and the cooperation agreement gave no meaningful rights to library square and fifth grand extending beyond the respective lives of the library tower and grand place tower buildings and e library square and fifth grand may depreciate those development costs over a 5-year recovery_period respondent’s arguments respondent contends that none of the costs that library square and fifth grand incurred for development rights are depreciable respondent asserts library square and fifth grand acquired building density rights or tfar from other parcels their development rights cannot be separated from their library tower parcel or grand place tower parcel and are interests in land the mtp designated building site and the library tower and grand place tower variations are akin to a zoning change and thus are not depreciable and the development rights do not have a limited useful_life b applicable legal standards sec_167 generally allows as a depreciation deduction a reasonable_allowance_for_exhaustion and wear_and_tear of property used in business or property_held_for_the_production_of_income however land generally is not depreciable because it has no limited useful_life and is not subject_to exhaustion or obsolescence 383_f2d_656 6th cir sec_1_167_a_-2 income_tax regs in addition a taxpayer’s cost of obtaining a zoning change for that taxpayer’s land must be capitalized and is not depreciable if the benefits resulting from the zoning change are indefinite and undeterminable in duration 19_tc_892 revd in part and affd in part on other issues 216_f2d_41 7th cir see oliver v commissioner tcmemo_1976_145 affd 553_f2d_560 8th cir ackerman buick inc v commissioner tcmemo_1973_224 c the expert testimony petitioners and respondent offered expert testimony the reports prepared by petitioners’ expert and respondent’s expert were admitted in evidence as their direct testimony we may reject the testimony of an expert witness in whole or in part in the exercise of our sound judgment 304_us_282 in re estate of 256_f2d_217 9th cir affg tcmemo_1956_239 petitioners’ expert petitioners’ expert was an attorney with extensive experience in representing clients engaged in real_estate development projects including private developers redevelopment agencies cities and other public and private entities he said that a variation provides project-specific relief to a property owner from an otherwise applicable zoning restriction and that a variation covers only the particular structure to be built he opined that a variation gives a property owner no right to construct a replacement building on that property petitioners’ expert opined that library square and fifth grand obtained no benefits for the library tower and grand place tower parcels other than the library tower and grand place tower variations in contrast he said that the covenants the city recorded against the central library parcel would remain in effect until released by the city and or cra enactment by the city of ordinance no allowed the mtp designated building site to be established in order to treat the five library square tract parcels as a single building site to meet the city charter’s 13-to-1 building density limitation petitioners’ expert said that ordinance merely allowed cra to find and negotiate an agreement with a private developer wanting the relief that cra would grant pursuant to the library tower and grand place tower variations respondent’s expert respondent’s expert is an attorney with extensive experience representing developers and landowners in constructing financing buying and selling commercial and residential real_estate and in obtaining regulatory approval for real_estate development he formerly worked in the office of the city attorney for the city and county of san francisco his duties there included advising the san francisco zoning administrator on the granting of variations and overseeing san francisco’s transfer of development rights program and negotiations of approvals for developers of large developments respondent’s expert stated that if the library tower or grand place tower were to be replaced the property owner would be required to obtain a second variation in order to construct another building of the same density on the property he opined that the existence of the prior library tower and grand place tower variations the mtp designated building site and the restrictive covenants covering the library square tract parcels would put the owner in a stronger position to obtain a second variation he opined that there would be no certainty that a second variation permitting a building of similar density would be granted but the owner could reasonably expect to be successful respondent’s expert disagreed with petitioners’ expert’s opinion that the library tower and grand place tower variations rendered ordinance no and the mtp designated building site unimportant he said those variations could not have been granted without ordinance no and the mtp designated building site analysis contrary in part to the arguments of both parties we conclude that the costs of obtaining the development rights in issue for library square and fifth grand are partly depreciable a the variations both parties’ experts agreed that the library tower and grand place tower variations would not survive the buildings for which those variations were granted if library tower or grand place tower were to be replaced the owner could not build another building exceeding the then-zoning building density limit for the property without obtaining a second variation respondent contends that the terms of the variations support respondent’s position we disagree the variations by their terms do not automatically apply to buildings other than those already placed_in_service the variations by their terms become irrevocable when the cra certifies that construction and development of the property has been completed satisfactorily respondent argues that this means that the variations conveyed a benefit to the landowner that is either perpetual or indefinite we disagree both parties’ experts testified to the contrary and said essentially that the variations do not automatically apply to buildings built after those already placed_in_service their opinion is shared by murray kane who drafted the variations for cra when asked at trial whether the variations would endure forever he said no it doesn’t speak to perpetuity it merely means that the redevelopment agency could not revoke the permission to build this building that was granted by this variation we conclude the costs of the library tower and grand place tower variations are allocable to the building that was the subject of that variation ie library tower or grand place tower and not to the land those variations have limited useful lives equal to the depreciable lives of library tower and grand place tower and the costs of obtaining those variations are includable in the depreciable basis of library tower and grand place tower b ordinance no and mtp designated building site we disagree with petitioners’ contention that the variations were the only meaningful benefits that library square and fifth grand obtained without ordinance no and the mtp designated building site cra could not have permitted by variation mtp’s development of library tower and grand place tower this ordinance and the mtp designated building site effected a zoning change which treated the five library square tract parcels as a single building site in order to comply with the city charter’s 13-to-1 building density limitation and provided a mechanism whereby the unused building density of the central library and garage plaza parcels could be used for the library tower and grand place tower parcels unlike the library tower and grand place tower variations the zoning change made by ordinance no and the mtp designated building site produced benefits of an indefinite and undeterminable duration neither ordinance no nor the other operative documents for the mtp designated building site set a time limit on the duration of the mtp designated building site ordinance no provides only that the terms limitations and controls with respect to a designated building site established pursuant to that ordinance as determined by the city council be placed into covenants running with the land recorded against each parcel within such designated building site the covenants running with the land that the city library square fifth grand and another entity related to mtp recorded against their library square tract parcels to fulfill the requirements of the mtp designated building site application continue in effect until released by the city although the city could repeal ordinance no and the mtp designated building site that possibility exists for any zoning change a property owner has no vested right to have its property’s current zoning continued a local governmental or zoning authority in the exercise of its police power may later revise the property’s zoning see eg avco cmty developers inc v s coast regl commn p 2d cal a governmental authority may not contract away its right to exercise its police power in the future we conclude that the zoning change made by ordinance no and the mtp designated site produced benefits of an indefinite and undeterminable duration for the library tower and grand place tower parcels and or the owners of those parcels the cost of obtaining this zoning change is thus not depreciable by either library square or fifth grand but it must instead be capitalized and allocated to the library tower parcel or grand place tower parcel galt v commissioner t c pincite cf 72_tc_481 the costs incurred by the taxpayer for an unsuccessful rezoning effort were deductible as an abandonment_loss our case here is like galt and is distinguishable from chevy chase land co in galt the taxpayer wanted to lease his fairgrounds for harness racing and he obtained a zoning change for the property to permit parking and the sale of beverages thereon the taxpayer in galt then entered into a 20-year lease agreement for his property and depreciated the cost of obtaining the zoning change over the 20-year life of the lease the tax_court noted that the zoning change affected the property beyond the 20-year term of the lease and held that the cost of the zoning change was not depreciable because the zoning change produced benefits of an indefinite and undeterminable duration galt v commissioner supra pincite in contrast in chevy chase land co the taxpayer unsuccessfully sought to have its land rezoned in order to construct a bloomingdale’s store the taxpayer in chevy chase land co had previously reached an agreement to lease the land to federated dept stores the owner of the bloomingdale’s chain this lease agreement was contingent upon a favorable ruling on the rezoning application_for the land after the rezoning application was denied federated dept stores terminated the lease agreement for the land the tax_court allowed the taxpayer to deduct the costs of the rezoning effort as an abandonment_loss after bloomingdale’s transaction terminated since the bloomingdale’s lease transaction was contingent upon obtaining the rezoning see chevy chase land co v commissioner supra pincite the tax_court in chevy chase land co distinguished galt see id pincite unlike chevy chase land co in our case mtp obtained the necessary zoning change for the library square tract and proceeded with the library square project and the building of library tower and grand place tower c allocation as previously stated the costs that mtp and its successors incurred to obtain the library tower and grand place tower variations are includable in the depreciable bases of those buildings and are depreciable by library square and by fifth grand but neither library square nor fifth grand may depreciate the costs incurred to obtain the zoning change the record does not show the cost of obtaining the zoning change separate from the variations we suspect those separate costs may not be readily available because of the difficulty of separately accounting for those costs we believe this is an appropriate situation for the court to identify a reasonable method to make an allocation see 39_f2d_540 2d cir we conclude that the allocation between the zoning change and the variations should be based upon the relative increase in each property’s buildable net floor area square footage attributable to the zoning change as opposed to the variations the cbd and bunker hill redevelop plans generally permitted a far of to with respect to the five library square tract parcels the zoning change among other things established a mechanism ie the covenants running with the land recorded by each library square tract owner against its parcel whereby the unused building density of the central library and garage plaza parcels was used for the library tower and grand place tower parcels the record reflects that through this zoning change ie with ordinance no and the mtp designated building site in place mtp and its successors obtained an additional big_number square feet of floor area for the library tower and grand place tower parcels the big_number square footage of floor area is calculated as follows parcel permitted net floor area sq footage with zoning change library tower x unknown garage plaza grand place tower one bunker hill big_number y unknown big_number big_number central library total big_number overall far the total of the amounts for library tower and grand place tower account for the difference between the numbers appearing in this chart and big_number the net buildable area of the five parcels multiplied by six big_number times equals big_number see table supra p computed on the basis of net buildable square footage as the cbd plan provides big_number - big_number - big_number - big_number big_number this big_number of additional net floor area square footage attributable to the zoning change must be allocated between the library tower and the grand place tower parcels we conclude that that allocation may be based on the relative total net floor area of the library tower building and the grand place tower building we further conclude that the zoning change produced an increase of big_number of net floor area square footage for the library tower parcel and an increase of big_number of net floor area square footage for the grand place tower parcel these increases in net floor area square footage were calculated as follows building planned total allocation of additional net net floor area floor area sq footage produced sq footage from zoning change library tower big_number 1big_number grand place big_number 2big_number tower big_number x big_number big_number rounded big_number big_number x big_number big_number rounded big_number thus mtp and its successor library square obtained under their development rights pursuant to phases i and ii of the opa an increase of square feet in buildable net floor area for the library tower parcel attributable to the zoning change square footage is sometimes rounded in this opinion we also find that mtp and library square obtained under their development rights pursuant to phases i and ii of the opa an increase of big_number square feet ie big_number minus big_number in buildable net floor area for the library tower building attributable to the library tower variation similarly we find that mtp and its successor fifth grand obtained under their development rights pursuant to phase iii of the opa an increase of big_number square feet in buildable net floor area for the grand place tower parcel attributable to the zoning change we also find that mtp and fifth grand obtained under their development rights pursuant to phase iii of the opa an increase of big_number square feet ie big_number minus big_number in buildable net floor area for the grand place tower building attributable to the grand place tower variation we further find as to the dollar_figure that mtp paid to obtain those development rights pursuant to phases i and ii of the opa that dollar_figure was incurred to obtain the zoning change and the remaining dollar_figure was incurred to obtain the library tower variationdollar_figure similarly we find as to the dollar_figure that mtp paid to obtain those development rights pursuant to phase iii of the opa that dollar_figure was dollar_figure x big_number sq ft dollar_figure big_number sq ft dollar_figure x big_number sq ft dollar_figure big_number sq ft incurred to obtain the zoning change and the remaining dollar_figure was incurred to obtain the grand tower variationdollar_figure we hold that library square may depreciate and include in the depreciable basis of library tower the dollar_figure that we have determined is attributable to obtaining the library tower variation we further hold that library tower may not depreciate the dollar_figure that we have determined is attributable to obtaining the zoning change as that zoning change produced benefits of an indefinite and undeterminable duration with respect to the library tower parcel land galt v commissioner t c pincite we hold that fifth grand may depreciate and include in the depreciable basis of grand place tower the dollar_figure that we have determined is attributable to obtaining the grand place tower variation we further hold that fifth grand may not depreciate the dollar_figure that we have determined is attributable to obtaining the zoning change because the zoning change produced benefits of an indefinite and undeterminable dollar_figure x big_number sq ft dollar_figure big_number sq ft dollar_figure x big_number sq ft dollar_figure big_number sq ft duration with respect to the grand place tower parcel land id to reflect the foregoing and concessions by the parties decisions will be entered under rule
